Title: From Alexander Hamilton to Thomas Jefferson, 30 November 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury DepartmentNovember 30th 1793
Sir

I have taken the opinion of the Attorney General on the case of the St Domingo Vessels, mentioned in your letter of the 2d September last, which confirms that which I had before entertained, and on further reflection continue to entertain—namely that those vessels do not fall within the meaning of the 38th Section of the Collection Law respecting vessels that put into our Ports from distress or Necessity; and of course are liable by law to the payment of the duty of Tonnage; from which it is not within the compass of Executive Discretion to relieve them, whatever circumstances of hardship may exist. A copy of the opinion of the Attorney General is herewith transmitted.
The law appears manifestly to contemplate cases of distress or necessity from causes which compel a vessel, being on a voyage for another port to change her destination for a port of the united States; not the case of a vessel which, induced by a civil insurrection to quit a foreign port, finds it most convenient to make a voyage to the united States.
I return enclosed the letter from the Vice Consul of Virginia; and have the honor to be with respect
Sir   Your obedient Servant

Alexander Hamilton
The Secretary of State

